Exhibit 10.1

 

LOGO [g19345image001.jpg]

 

ARAMARK 2001 EQUITY INCENTIVE PLAN

 

NON-QUALIFIED STOCK OPTION AWARD

 

CERTIFICATE OF GRANT

 

This certifies that the Participant:

 

[NAME OF NON-EMPLOYEE DIRECTOR]

[ADDRESS]

[ADDRESS]

 

Is entitled to exercise the non-qualified stock option described in this
Certificate of Grant to buy shares of

ARAMARK Common Stock in accordance with the Vesting Schedule indicated below:

 

Vesting Schedule

 

Vesting Date   Exercisable Shares

 

Class of Common Stock:            

  Number of Shares:             

Option Price Per Share: U.S.$            

  Participant Account #             

Date of Grant:             

  Expiration Date of Grant:             

 

This Option Award is subject to the terms of the ARAMARK 2001 Equity Incentive
Plan (copy of Plan is available upon request) and the related Rules and
Procedures (attached hereto as Exhibit A).

 

             with reload option

             without reload option



--------------------------------------------------------------------------------

Exhibit A

 

ARAMARK 2001 EQUITY INCENTIVE PLAN

 

RULES AND PROCEDURES

 

Non-Employee Directors

 

These Rules and Procedures form a part of the Non-Qualified Stock Option Award
to which this Exhibit A is attached.

 

1. Grant of the Option. The Company hereby grants to the Participant, a
non-employee director of the Company (“Director”), the right and Option (the
“Option”) to purchase, on the terms and conditions hereinafter set forth, all or
any part of an aggregate of the number and class of Shares set forth on the
attached Non-Qualified Stock Option Award Certificate of Grant (the “Certificate
of Grant”). This grant is made pursuant to the terms of the ARAMARK 2001 Equity
Incentive Plan (the “Plan”), which Plan, as amended from time to time, is
incorporated herein by reference and made a part of the Certificate of Grant and
these Rules and Procedures (together, the “Award”). The purchase price of the
Shares subject to the Option (the “Option Price”) is set forth on the attached
Certificate of Grant. Capitalized terms not otherwise defined herein shall have
the same meanings as in the Plan.

 

2. Vesting. The Option shall be immediately vested and exercisable with respect
to 100% of the Shares subject to the Option on the Date of Grant. The Option
shall remain exercisable for the period set forth in Section 3(a) of this Award.

 

3. Exercise of Option.

 

(a) Period of Exercise. Subject to the provisions of the Plan and this Award,
the Participant may exercise all or any part of the Option at any time prior to
the tenth anniversary of the Date of Grant (the “Expiration Date”).
Notwithstanding the foregoing, if the Participant’s service as a Director
terminates prior to the Expiration Date, the Option shall remain exercisable,
but only for the period set forth below, and thereafter automatically shall
terminate and be canceled by the Company without consideration, and be of no
further force or effect, and the Participant shall have no claim for loss
thereof:

 

(i) Death or Disability. If the Participant’s service as a Director terminates
as a result of death or Disability, the Participant may exercise all or any part
of the Option for a period ending on the earlier of (A) one year following such
termination or (B) the Expiration Date;

 

(ii) Retirement. If the Participant’s service as a Director terminates as a
result of Retirement, the Participant may exercise all or any part of the Option
for a period ending on the earlier of (A) ten years following such termination
date or (B) the Expiration Date;

 

(iii) Termination for Cause. If the Participant’s service as a Director is
terminated for Cause, the Option shall terminate in full and cease to be
exercisable on the date of termination; and



--------------------------------------------------------------------------------

(iv) Termination for Any Other Reason. If the Participant’s service as a
Director terminates for any reason other than death, Disability, Retirement or
Cause, the Participant may exercise all or any part of the Option for a period
ending on the earlier of (A) 90 days following such termination or (B) the
Expiration Date.

 

(b) For purposes of this Award:

 

(i) “Cause” shall mean the Participant’s (A) conviction of a felony or
misdemeanor involving moral turpitude, or (B) gross negligence or willful
misconduct that results in demonstrable harm to the business, reputation or
financial condition of the Company. The determination of the existence of Cause
shall be made in good faith by the Board of Directors of the Company, which
determination shall be conclusive for purposes of this Award.

 

(ii) “Disability” shall mean the inability of the Participant to perform in all
material respects the Participant’s duties and responsibilities as a Director
for a period of six (6) consecutive months or for an aggregate of nine (9)
months in any twenty-four (24) consecutive month period by reason of a physical
or mental incapacity. The determination of the existence of Disability shall be
made by the Board of Directors of the Company, which determination shall be
conclusive for purposes of this Award.

 

(iii) “Retirement” shall mean the Participant’s retirement from service as a
member of the Board of Directors pursuant to the retirement policy for Directors
in effect from time to time. Any required interpretation of such retirement
policy shall be made by the Board of Directors of the Company, which
determination shall be conclusive for purposes of this Award.

 

(c) Method of Exercise.

 

(i) Subject to Section 3(a) of this Award, the Option may be exercised by
delivering to the Company at its principal office or its designee written notice
of intent to so exercise; provided that the Option may be exercised with respect
to whole Shares only. Such notice shall specify the number of Shares for which
the Option is being exercised and shall be accompanied by payment in full of the
Option Price. The payment of the Option Price may be made (A) in cash or its
equivalent (e.g., by check), (B) in Shares having a Fair Market Value equal to
the aggregate Option Price for the Shares being purchased, provided that such
Shares have been held by the Participant for no less than six months (or such
other period as established from time to time by the Committee or generally
accepted accounting principles), or (C) partly in cash and partly in such
Shares, provided that such Shares have been held by the Participant for no less
than six months (or such other period as established from time to time by the
Committee or generally accepted accounting principles) or (D) to the extent
permitted by applicable law and the Committee, through the delivery of
irrevocable instructions to a broker to sell Shares obtained upon the exercise
of the Option and deliver promptly to the Company an amount out of the proceeds
of such sale equal to the aggregate Option Price for the Shares being purchased.
To the extent permitted by the Committee, the Option may be exercised by the
Participant in joint-tenancy with the Participant’s spouse.



--------------------------------------------------------------------------------

(ii) Upon the Company’s determination that the Option has been validly exercised
as to any of the Shares, the Company shall issue or transfer the relevant number
of Shares to the Participant. If the Company issues certificates in the
Participant’s name for such Shares, the Company shall not be liable to the
Participant for damages relating to any delays in issuing the certificates to
the Participant, any loss of the certificates, or any mistakes or errors in the
issuance of the certificates or in the certificates themselves.

 

(iii) In the event of the Participant’s death, the Option shall remain
exercisable by the Participant’s executor or administrator, or the person or
persons to whom the Participant’s rights under this Award shall pass by will or
by the laws of descent and distribution as the case may be, to the extent set
forth in Section 3(a) of this Award. Any heir or legatee of the Participant
shall take rights herein granted subject to the terms and conditions hereof.

 

4. Adjustments Upon Certain Events.

 

(a) In the event of any change in the outstanding Shares by reason of any Share
dividend or split, reorganization, recapitalization, merger, consolidation,
spin-off or combination transaction or exchange of Shares or other similar
events (collectively, an “Adjustment Event”), the Committee may, in its sole
discretion, adjust any Shares subject to this Award to reflect such Adjustment
Event.

 

(b) Upon a Participant’s termination of service as a Director for any reason the
portion of the Award that is outstanding on the date of termination
automatically shall be adjusted and converted to an Award with respect to class
B common stock of the Company, as the case may be; provided that such adjustment
and conversion shall not affect the vested status of the Award. For avoidance of
doubt, in all cases, the class A and class B common stock referred to in this
Section 4(b) shall be subject to the adjustment provisions set forth in Sections
9(a) and 9(b) of the Plan.

 

5. No Right to Continued Service as Director. Neither the Plan nor this
Agreement shall be construed as giving the Participant the right to be retained
as a Director of, an employee of, or in any consulting relationship to, the
Company or any Affiliate. Further, the Participant’s service as a Director may
at any time be terminated free from any liability or any claim under the Plan or
this Award or any damages in connection therewith, except as otherwise expressly
provided herein.

 

6. Restrictions. The Shares purchased by exercise of the Option shall be subject
to such stop transfer orders and other restrictions as the Committee may deem
advisable under the Plan or the rules, regulations, and other requirements of
the Securities and Exchange Commission, any stock exchange upon which such
Shares are listed, and any applicable Federal or state laws or relevant
securities laws of the jurisdiction of the domicile of the Participant, and the
Committee may cause a legend or legends to be put on any certificates
representing such Shares to make appropriate reference to such restrictions.

 

7. Transferability. Except as otherwise permitted by the Committee, the Option
is exercisable only by the Participant during the Participant’s lifetime and may
not be



--------------------------------------------------------------------------------

assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Participant otherwise than by will or by the laws of descent
and distribution, and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable
against the Company or any Affiliate.

 

8. Notices. Any notice necessary under this Agreement shall be addressed to the
Company at:

 

ARAMARK Corporation

ARAMARK Tower

1101 Market Street

Philadelphia, PA 19107

Attn: Director of Shareholder Services

 

(or, if different, the then current principal business address of the duly
appointed Director of Shareholder Services of the Company) and to the
Participant at the address appearing in the records of the Company for the
Participant. Any such notice shall be deemed effective upon receipt thereof by
the addressee.

 

9. Choice of Law. The interpretation, performance and enforcement of this Award
shall be governed by the laws of the State of Delaware without regard to
principles of conflicts of law.

 

10. Option Subject to Plan. The Option is subject to the Plan. A copy of the
Plan was provided to the Participant with the Award. The Participant may request
a copy from the Company at the address provided in Section 8 above. In the event
of a conflict between any term or provision contained herein and a term or
provision of the Plan, including any amendments thereto, the applicable terms
and provisions of the Plan will govern and prevail. Each Optionee, by accepting
an Option under the Plan, shall be deemed to have consented to be bound, on the
Optionee’s own behalf and on behalf of the Optionee’s heirs, assigns and legal
representatives, by all terms and conditions of the Plan, the Certificate of
Grant and the Rules and Procedures.

 

11. Severability. In the event one or more of the provisions of this Award shall
be or become invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions of this Award shall not
be affected thereby.